Title: General Orders, 27 December 1776
From: Washington, George
To: 



Head Quarters: Newton [Pa.], Dec. 27, 1776.

The General, with the utmost sincerity and affection, thanks the Officers and soldiers for their spirited and gallant behavior at Trenton yesterday. It is with inexpressible pleasure that he can declare, that he did not see a single instance of bad behavior in either officers or privates; and that if any fault could be found, it proceeded from a too great eagerness to push forward upon the Enemy. Much! very much, indeed, is it to be lamented that when Men are brought to play the part of Soldiers thus well, that any of them, for the sake of a little temporary ease, should think of abandoning the cause of Liberty and their Country at so important a crisis.—As a reward to the officers and soldiers for their spirited behavior in such inclement weather, the General will (in behalf of the Continent) have all the Field pieces, the Arms, Accoutrements, Horses and everything else which was taken yesterday, valued and a proportionate distribution of the Amount

made among the Officers (if they choose to partake) and the Men who crossed the River.
The Commissary is strictly ordered to provide Rum for the Troops that it may be served out as Occasion shall require.
Col. Bradley’s Reg’t or such part of them as have overstayed the time for which they were engaged, and are still in Camp, have the General’s thanks for so doing, and may be dismissed if they choose it; But as we have begun the glorious work of driving the Enemy, he hopes they will not now turn their backs upon them, and leave the business half finished at this important Crisis, a Crisis, which may, more than probably determine the fate of America. The General therefore not only invites them to a longer continuance, but earnestly exhorts the Officers and Soldiers of all those Regiments whose term of service expires in a few days, to remain.
The Col’s and Commanding Officers of each Regiment are, without delay, to have the Plunder of every kind (taken by his Reg’t) collected and given in to the Quar. Master Gen’l that the men may receive the value of it.
